Citation Nr: 1334359	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

The Veteran is seeking service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  He is also seeking increased initial evaluations for his service-connected PTSD and coronary artery disease.  

A review of the RO's October 2012 Supplemental Statement of the Case indicates that additional treatment records, dated from March 2010 to April 2011, were obtained from the VA Medical Center in Detroit, Michigan.  As correctly pointed out by the Veteran's representative, however, these records cannot be found in the Veteran's claims file or in the electronic record.  Under these circumstances, the RO must again obtain these VA treatment records, along with any updated treatment records that may be available, and place a reviewable copy of such in the Veteran's claims file or in his electronic record.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.31.
 
As noted in the Board's March 2012 remand, a review of the record revealed that additional pertinent treatment records are available in this case.  Specifically, the Veteran testified at the February 2010 RO hearing that he had been receiving private psychiatric treatment since 2007.  Additionally, during his May 2010 VA general medical examination, the Veteran reported having frequent checkups with his cardiologist.  He also reported having undergone a detailed evaluation for chest pain, including a stress test and heart catheterization in February 2009.  Although asked for additional information concerning this treatment in a letter from the RO in March 2012, the Veteran failed to provide further information regarding this treatment.  Given the probative nature of this additional evidence, the RO should provide the Veteran with a final opportunity for assistance in obtaining these records.  Baker v. West, 11 Vet. App. 163, 169 (1998).  

Finally, given the passage of time in this case, along with evidence suggesting that the Veteran's service-connected PTSD and coronary artery disease have worsened, the RO should schedule the Veteran for new VA examinations to determine the current severity of these disabilities.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims since December 5, 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all of the Veteran's VA treatment records from the VA medical center in Detroit, Michigan, from March 2010 to the present, and place a copy of said records in the Veteran's claims file or the Veteran's electronic file.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  The Veteran must also be afforded an examination to determine the current severity of his service-connected coronary artery disease.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings necessary to evaluate the Veteran's coronary artery disease must be reported in detail.  The examiner must report whether there is current evidence of congestive heart failure, or whether there has been evidence of such failure since 2007.  The examiner also must address at what level of METs the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


